Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert A Gurr on 01/12/2021.

The application has been amended as follows: 
Claim 1 (Currently amended): A magnetic closure system for HVAC filter grilles, the magnetic closure system comprising: an HVAC filter grille; 
a magnet; 
a magnet housing, the magnet housing comprising an aperture for receiving the magnet and a flange extending perpendicularly to the 
the magnet housing positioned so as to be interposed between the HVAC filter grille and an inner frame for receiving the HVAC filter grille, the magnet housing and magnet abutting both the filter grille and inner frame so as to magnetically couple the HVAC filter grille to the inner frame; and 
at least one handle on the exterior surface of the HVAC filter grille, the at least one handle comprising an aperture forming a channel for receiving a protrusion of the inner frame, with a first surface and a second surface forming a gap configured to receive a user's finger.
Claim 4 (Currently Amended): The magnetic closure system of claim 1, wherein the at least one handle comprises an adhesive for adhering to the HVAC filter grille.
Claims 6-12 are cancelled.

Reasons for Allowance
Claims 1, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner agrees with the applicant’s amendments and remarks filed 01/06/2021. The prior arts of US20070266685 and US6361578 do not teach a magnet and a magnet housing with a aperture for receiving the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        01/12/2021